          Case 2:13-cr-00221-APG-CWH Document 315 Filed 03/02/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     ADAM FLAKE
 3   Assistant United States Attorney
     501 Las Vegas Blvd., S., Ste 1100
 4   702-388-3663
     adam.flake@usdoj.gov
 5   Attorneys for the United States

 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                     )   Case No. 2:13-cr-221-APG
 9                                                 )
                    Plaintiff,                     )   Stipulation to Extend Time for
10                                                 )   Government’s Response to Defendant’s
            vs.                                    )   Compassionate Release Motion, ECF
11                                                 )   No. 313.
     SESLEY WILLIAMS,                              )
12                                                 )
                    Defendant.                     )
13                                                 )

14
            IT IS HEREBY STIPULATED AND AGREED, by and between Assistant United
15
     States Attorney Adam Flake, counsel for the United States of America; and Mark Eibert,
16
     Esq., counsel for Sesley Williams, that the government’s response to Williams’s
17
     compassionate release motion, ECF No. 313, be extended by 7 days, to and including
18
     March 15, 2021.
19
     This stipulation is entered into for the following reasons:
20
            1.     Williams filed her compassionate release motion on March 1, 2021. ECF
21
     No. 313. Pursuant to the District Court’s General Order Regarding such motions, the
22
     government’s response is currently due on March 8, 2021.
23

24
           Case 2:13-cr-00221-APG-CWH Document 315 Filed 03/02/21 Page 2 of 3




 1          2.     Government counsel handling this matter has oral argument in the Ninth

 2   Circuit scheduled on March 8, 2021, and is preparing for that argument. Counsel will not

 3   have adequate time to prepare a response to Williams’s motion before then.

 4          3.     Williams’s counsel consents to this extension of time.

 5          DATED this 2nd day of March, 2021.

 6
                                                        CHRISTOPHER CHIOU
 7                                                      Acting United States Attorney

 8
     By:    s/Mark Eibert                          By: s/ Adam Flake ____
 9          MARK EIBERT                                ADAM FLAKE
            Counsel for Sesley Williams                Assistant United States Attorney
10                                                     Counsel for the United States

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               2
          Case 2:13-cr-00221-APG-CWH Document 315 Filed 03/02/21 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3

 4   UNITED STATES OF AMERICA,                   )   Case No. 2:13-cr-221-APG
                                                 )
 5                Plaintiff,                     )   (Proposed)
                                                 )
 6         vs.                                   )   ORDER
                                                 )
 7   SESLEY WILLIAMS,                            )
                                                 )
 8                Defendant.                     )
                                                 )
 9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   compassionate release motion, ECF No. 313, be due on March 15, 2021.

13

14                     2nd of ________,
           DATED this ____      March 2021.

15

16
                                             ____________________________________
17                                           UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24
                                             3
